DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-22 of U.S. Patent No. 11,296,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant invention are merely broader and encompassed by the claims of the ‘428 patent. 
Instant Invention
USP 11296428
1. A first antenna array comprising antenna panels, the antenna panels comprising: 
one or more first antenna panels arranged on a first circle having a first radius, each of the first antenna panels comprising one or more antenna elements; and 
one or more second antenna panels arranged on a second circle having a second radius, each of the second antenna panels comprising one or more antenna elements, the second circle being concentric with the first circle at a center point, the first radius and the second radius being computed in accordance with wireless transmission conditions comprising: 

a line-of-sight distance to a second antenna array; and 
a carrier frequency of a line-of-sight wireless transmission between the first antenna array and the second antenna array.




12. A method for configuring a first antenna array and a second antenna array, the method comprising: receiving wireless transmission conditions comprising: 
the line-of-sight distance D between: 
     a first antenna array comprising first antenna panels arranged on one or more first circles; and   
     the second antenna array comprising second antenna panels arranged on one or more second circles; and 
a carrier frequency A of a line-of-sight wireless transmission between the first antenna array and the second antenna array; 
computing antenna array parameters for the first antenna array and the second antenna array based on the wireless transmission conditions, the antenna array parameters comprising: 
     one or more first radii r of the first circles of the first antenna array; and 
     one or more second radii p of the second circles of the second antenna array.
1. A first antenna array comprising antenna panels, the antenna panels comprising: 
one or more first antenna panels arranged on a first circle having a first radius, each of the first antenna panels comprising one or more antenna elements; and 
one or more second antenna panels arranged on a second circle having a second radius, each of the second antenna panels comprising one or more antenna elements, the second circle being concentric with the first circle at a center point, the one or more second antenna panels being arranged at a first angle around the center point with respect to the one or more first antenna panels, the first radius, the second radius, and the first angle being computed in accordance with wireless transmission conditions comprising: a line-of-sight distance to a second antenna array comprising one or more third antenna panels arranged on two or more circles; and 
a carrier frequency of a line-of-sight wireless transmission between the first antenna array and the second antenna array.

12. A method for configuring a first antenna array and a second antenna array, the method comprising: receiving wireless transmission conditions comprising: 
a line-of-sight distance D between: 
     the first antenna array comprising first antenna panels arranged on two or more first circles; and 
     the second antenna array comprising second antenna panels arranged on two or more second circles; and 
a carrier frequency λ of a line-of-sight wireless transmission between the first antenna array and the second antenna array; 
computing antenna array parameters for the first antenna array and the second antenna array based on the wireless transmission conditions, the antenna array parameters comprising: 
one or more first radii r of the first circles of the first antenna array; 
     one or more first rotational offsets βi between the first circles of the first antenna array; 
     one or more second radii ρ of the second circles of the second antenna array; 
     one or more second rotational offsets βi between the second circles of the second antenna array; and 
a third rotational offset a between the first antenna array and the second antenna array.


Claims 2-11 of the instant invention recite limitations that are claims 2-11 of the ‘428 patent, respectively. 
Claims 13-17 and 18-20 of the instant invention recite limitations that are encompassed by (or verbatim to) claims 13-17 and 20-22 of the ‘428 patent, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, last line reciting “the antenna panels” is indefinite, since it’s unclear whether this limitation refers back to the “plurality of antenna panels” earlier recited or “the antenna panels” recite in claim 1. 
Claim 3 is rejected for depending therefrom. 
Claim 12 reciting “the line-of-sight distance D” is indefinite for lacking antecedent basis. 
Claim 12 reciting a second instance of “a first antenna array” is indefinite, since it’s unclear whether this is in addition to the first antenna array earlier recited in preamble. 
Claims 13-20 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Saitou” (US 10868370). 
Claim 1: Saitou discloses a first antenna array 100 (Fig. 1) comprising antenna panels, the antenna panels comprising: 
one or more first antenna panels 100A arranged on a first circle having a first radius a1 (Fig. 2), each of the first antenna panels comprising one or more antenna elements 110-130; and 
one or more second antenna panels 100B arranged on a second circle having a second radius a2 (Fig. 3), each of the second antenna panels comprising one or more antenna elements 140-160, the second circle being concentric with the first circle at a center point (C1, C2) (col. 7, ll. 47-54), 
the first radius and the second radius being computed in accordance with wireless transmission conditions comprising: 
a line-of-sight distance to a second antenna array 200.  
Saitou fails to expressly teach the first radius and the second radius being computed in accordance with wireless transmission conditions comprising a carrier frequency of a line-of-sight wireless transmission between the first antenna array and the second antenna array.
However, Saitou teaches “Each of the circular loop antenna elements 110 to 160 and 210 to 260 constituting the transmitting antenna 100 and the receiving antenna 200 is independent, and has a length that is approximately an integral multiple of a wavelength determined from a frequency wirelessly transmitted by a wireless communication apparatus.” (Col. 7, third para.)
Saitou further teaches “According to the first embodiment, wireless communication with an improved transmission rate per frequency can be achieved by using an inexpensive antenna device having a simple structure and being excellent in mass productivity. Furthermore, in the first embodiment, a transmission unit and a reception unit connected to the antenna device does not need the special configuration for separating and mixing signals on a plurality of systems. This enables wireless communication with an improved transmission rate per frequency with a simple configuration of the entire wireless communication apparatus.” (Col. 17, second para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Saiou’s inventions such that the first radius and the second radius is computed in accordance with wireless transmission conditions comprising a carrier frequency of a line-of-sight wireless transmission between the first antenna array and the second antenna array, thereby enabling wireless communication with an improved transmission rate per frequency with a simple configuration. 
 
Claim 2: As best understood, Saitou discloses the first antenna array of claim 1, wherein the wireless transmission conditions further comprise: 
a plurality of the antenna panels 100A-100B in the first antenna array; 
a plurality of circles on which the antenna panels of the first antenna array are arranged (see Fig. 1); and 
a plurality of antenna elements (110-130, 140-160) in each of the antenna panels.

Claim 3: Saitou discloses the first antenna array of claim 2, wherein the wireless transmission conditions further comprise: 
a plurality of third antenna panels 210-230 (Fig. 1) in the second antenna array; and 
two or more circles 240-260 on which the third antenna panels of the second antenna array are arranged (see Fig. 1).


Claims 7-8: Saitou discloses the first antenna array of claim 1, wherein the first antenna panels and the second antenna panels are spaced non-uniformly (by virtue of having non-overlapping power supply units; e.g., 121 NOT overlapping with 151) around the first circle and the second circle (see Fig. 1); 
wherein the first radius is the same as the second radius (see Fig. 1).

Claim 9:  Saitou fails to expressly teach wherein the first radius is different from the second radius.
However, a skilled artisan would appreciate that modifying radii of antenna panels is well established in the art for obtaining tuned antenna operational parameters such as desired resonating frequency and bandwidth.  
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Saitou’s invention such that wherein the first radius is different from the second radius, in order to obtain tuned antenna operational parameters. 
 
Claim 10:  Saitou discloses the first antenna array of claim 1, wherein the first radius and the second radius are computed (col. 10, ll. 30-53) in accordance with optimizing a performance metric (said performance metric being wireless transmission at a frequency, see col. 7, third para. and col. 8, third para.).

Method claims 12 and 13 recite limitations similar to claims 1 and 2, respectively. Hence, these method claims are rejected for the same reasons given above for claims 1 and 2. 


Allowable Subject Matter
Claims 4-6, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845